Exhibit 10.41

INDEMNITY AGREEMENT

(As to Parent Guarantees)

THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of the
7th day of February, 2007, by and among Willbros Group, Inc., a corporation
incorporated and existing under the laws of the Republic of Panama (“WGI” or
“Seller”), Willbros International, Inc., a corporation incorporated and existing
under the laws of the Republic of Panama (“WII” and, together with WGI,
“Indemnitees”); and Ascot Offshore Nigeria Limited, a company incorporated and
existing under the laws of the Federal Republic of Nigeria (“Ascot” or
“Purchaser”), and Berkeley Group plc, a company incorporated and existing under
the laws of the Federal Republic of Nigeria (“Berkeley” and, collectively with
Ascot, “Indemnitors”) (Indemnitees and Indemnitors are referred to herein
individually as a “Party” and collectively as the “Parties”).

WITNESSETH

WHEREAS, pursuant to a certain Share Purchase Agreement of even date herewith,
by and between Seller and Purchaser (the “SPA”), Purchaser is acquiring all of
the Shares of the Company (as such terms are defined in the SPA) as of the date
of this Agreement; and

WHEREAS, with the acquisition of the Shares, Purchaser will acquire, among other
things, the ownership of the Company and the Subsidiaries; and

WHEREAS, in connection with the ongoing businesses of the Subsidiaries in
Nigeria and Western Africa, Indemnitees have issued and maintain in place parent
guarantees on behalf of certain Subsidiaries, guaranteeing the Subsidiaries’
performance and payment under certain working contracts entered into between the
Subsidiaries and their respective customers in connection with the businesses of
the Subsidiaries in Nigeria and Western Africa, as set forth on Exhibit A hereto
(the “Parent Guarantees”); and

WHEREAS, Purchaser and Seller desire that Indemnitees continue to make available
to the Subsidiaries the Parent Guarantees in order to facilitate the ongoing
businesses of the Subsidiaries following the date of this Agreement; and

WHEREAS, Indemnitees are willing to maintain in place such Parent Guarantees for
the purpose of facilitating the ongoing businesses of the Subsidiaries following
the date of this Agreement, all upon the terms and subject to the conditions set
forth in this Agreement; and

WHEREAS, in recognition of Indemnitees’ needs for substantial protection against
liability in respect of the Parent Guarantees, Indemnitors wish to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitees to the fullest extent permitted by law and as set forth in this
Agreement;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Definitions. The definitions set forth in Section 1.1 of the SPA are hereby
adopted and incorporated herein by this reference, except to the extent any of
such terms are otherwise defined herein.

2. Indemnification Arrangement.

 

  (a) Indemnitors, jointly and severally, hereby irrevocably and unconditionally
agree to indemnify and hold harmless Indemnitees, and each of them, to the
fullest extent permitted by law, from and against any and all claims, losses,
costs, liabilities, damages, demands and expenses, judgments, interest, fines,
penalties, amounts paid in settlement, assessments, payments and/or other
obligations of Indemnitees, or any of them, under or in respect of any of the
Parent Guarantees, including without limitation attorneys’ fees and other costs,
expenses and obligations paid or incurred in connection with investigating,
defending or preparing to defend any such matter, from and after the date of
this Agreement.

 

  (b) Upon default hereunder, Indemnitors, jointly and severally, irrevocably
and unconditionally, further agree to pay all attorneys’ fees incurred or paid
in the enforcement of this Agreement.

 

  (c) Subject to Section 2(a) above, this Agreement shall be unlimited as to
amount and duration.

3. No Presumption. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement or otherwise shall
not create a presumption that Indemnitees did not meet any particular standard
of conduct or that a court has determined that indemnification is not permitted
by applicable law.

4. Non-exclusivity. The rights of Indemnitees hereunder shall be in addition to
any other rights Indemnitees may have under the company law of the United
Kingdom of Great Britain (namely the Companies Act 1985, as amended), or
otherwise.

5. Amendments. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by all of the Parties. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

6. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

 

2



--------------------------------------------------------------------------------

7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of England exclusively, without giving effect to the
conflicts of law or choice of law rules thereof. With respect to any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or any interpretation of this Agreement, and solely for the purposes
of this Agreement, each of the Parties irrevocably submits to the exclusive
jurisdiction of the High Court of England and Wales in London. Any judgment or
order granted by the High Court of England and Wales shall be enforceable in any
court having jurisdiction over the Parties.

8. Confidentiality. Indemnitors agree that any information obtained by them in
connection with this Agreement and the documents and transaction referred to
herein concerning any Indemnitee (“Confidential Information”) will be kept
confidential by Indemnitors and their representatives and that Indemnitors and
their representatives will not disclose any of the Confidential Information in
any manner whatsoever.

9. Agent for Service. Indemnitors have appointed Addie & Co. as their agent in
London for service of any legal process related to this Agreement.

10. Parties in Interest. This Agreement and the documents referred to herein are
made for the benefit of the parties and their successors and permitted assigns
and are not intended to benefit, or be enforceable by, any other person or
entity.

18. Non-Assignment/Novation. This Agreement shall be binding upon Indemnitors
and their successors and assigns, and shall inure to the benefit of Indemnitees
and their successors and assigns; provided, however, none of the rights or
obligations of Indemnitors under this Agreement may be assigned or novated by
Indemnitors without the express prior written approval of Indemnitees.

[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties as of the date first above written.

 

“Indemnitees”

   “Indemnitors”

Willbros Group, Inc.

   Ascot Offshore Nigeria Limited

By:

   /s/ Gay S. Mayeux    By:    /s/ Henry Efe_Imasekha    Gay S. Mayeux      
Henry Efe Imasekha    Attorney-in-Fact       Chairman

Willbros International, Inc.

   Berkeley Group plc

By:

   /s/ Gay S._Mayeux    By:    /s/ Henry Efe Imasekha    Gay S. Mayeux      
Henry Efe Imasekha    Attorney-in-Fact       Chairman

 

4



--------------------------------------------------------------------------------

Exhibit A

Parent company performance guarantees issued by WGI:

 

DATE OF

ISSUANCE

  

CONTRACT NO.

(If Applicable)

  

CONTRACT

NAME

 

SUBSIDIARY (Contractor) AND

DESCRIPTION

09/15/2004    E-15361    EGGS  

WNL, WWAI

Engineering, procurement and construction of EGGS Project Phase 1 Pipeline among
The Shell Petroleum Development Company of Nigeria Limited and WNL, in technical
partnership with WGI, Willbros West Africa, Inc. and Bilfinger Berger Gas and
Oil Services Nigeria Ltd.

10/07/2004    1430235    EPC4  

WONL

Platform Retrofits and Wellhead Tie-ins

10/07/2004    1430235-A    EPC4  

WWAI

Platform Retrofits and Wellhead Tie-ins

07/13/2005    N/A    Cooper-Cameron Corporation  

WWAI

Performance under the Cooper-Cameron contract

09/26/2005    Purchase Order
4020-PO-59 / CO2    Marubeni-Itochu Tubulars  

WWAI

Performance and delivery of 14,858 metric tons of 10”, 20” and 24” pipe to Onne,
Nigeria

12/01/2006    79110-031    WAGP  

WWAI

Performance under Settlement Agreement

        Parent company performance guarantees issued by WII:        

DATE OF

ISSUANCE

  

CONTRACT NO.

(If Applicable)

  

CONTRACT

NAME

 

SUBSIDIARY (Contractor) AND

DESCRIPTION

12/22/2004    79110-031    WAGP  

WWAI

Performance under WAGP Contract.

03/29/2005    EGP3-2004-40006542    Escravos EG3 Offshore
Project  

WWAI

Performance under Escravos EG3 Offshore Project

12/12/2005    Shell Tender No.
E17139    Forcados Yokri Integrated
Project – Residual Works  

WONL

Engineering, procurement, fabrication and installation

12/15/2005    N/A    WAGP
(The Shaw Group, Inc.)  

WWAI

Purchase Orders for supply of induction pipe bending, protective coating of pipe
and related materials

01/25/2007    E-15361    Subcontract related to EGGS
contract  

WNL

Provision of Equipment and Personnel for precommissioning and commission
activities (related to EGGS Project)

 

5